UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1885


LEON VINCENT CALLOWAY,

                   Plaintiff - Appellant,

             v.

HERBERT E. TAYLOR, III; P. SCOTT DEBRUIN; LYNCHBURG POLICE
DEPARTMENT; AMHERST COUNTY SHERIFF’S DEPARTMENT,

                   Defendants - Appellees,

             and

LYNCHBURG CITY AND CIRCUIT COURT,

                   Defendant.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:19-cv-00045-NKM)


Submitted: December 22, 2020                            Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Vincent Calloway, Appellant Pro Se. Thomas Grasty Bell, Jr., TIMBERLAKE
SMITH, Staunton, Virginia; Julian Friedman Harf, GUYNN WADDELL CARROLL &
LOCKABY, P.C., Salem, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Leon Vincent Calloway appeals the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 complaint. ∗ On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Calloway’s informal briefs do

not challenge the bases for the district court’s procedural findings, he has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment and deny Calloway’s motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       ∗
        We conclude that the district court’s order is final and appealable. See Bing v.
Brivo Sys., LLC, 959 F.3d 605, 610-15 (4th Cir. 2020), petition for cert. filed, No. 20-759
(U.S. Nov. 27, 2020).

                                            3